Exhibit 10.4



EARTHLINK, INC.



APPRECIATION RIGHTS AGREEMENT

THIS APPRECIATION RIGHTS AGREEMENT (this "Agreement") is made as of the 17th day
of February, 2006, by and between EarthLink, Inc., a Delaware corporation (the
"Company"), and Thomas E. Wheeler (the "Participant"), to provide additional
compensation to the Participant to serve as a non-employee member of the Board
of Directors of HELIO Inc. (the "Management Company") (as further defined
below), which will oversee and manage HELIO LLC (the "Operating Company") (as
further defined below).

    Grant of Rights
    . In return for the Participant's service to the Company to serve as its
    representative as a non-employee member of the Board of Directors of the
    Management Company, the Company, effective as of the date above (the "Date
    of Grant"), hereby grants to the Participant, subject to the terms and
    conditions set forth herein, a stock appreciation right ("SAR") with respect
    to 100,000 shares of the Class A Common Stock, par value $.01 per share, of
    the Management Company that entitles the Participant to receive the cash
    payments described in this Agreement. This SAR entitles the Participant to
    receive additional cash compensation from the Company for service as the
    Company's representative on the Board of Directors of the Management
    Company, at the time set forth herein, that equals the amount by which the
    Final Value of the Common Stock has increased over the Base Value of the
    Common Stock for the shares of Common Stock with respect to which the vested
    SAR is being paid. This SAR is payable as hereinafter provided. The
    Participant is serving as the Company's representative on the Board of
    Directors of the Management Company only to the extent the Participant is
    then serving pursuant solely to the Company's right to appoint a member of
    the Board of Directors of the Management Company.
    Vesting of SAR
    . Except as provided below, this SAR vests with respect to 25,000
    
    shares of Common Stock on each of March 24, 2006, 2007, 2008 and 2009,
    provided that the Participant has been continuously serving as the Company's
    representative on the Board of Directors of the Management Company from the
    Date of Grant until each such time. If either a Management Company Change in
    Control, an EarthLink Change in Control or an Operating Company Change in
    Control (each as defined below) occurs prior to the vesting of all the
    Participant's SARs pursuant to the preceding sentence, all SARs granted
    under this Agreement shall immediately vest provided the Participant has
    been continuously serving as the Company's representative on the Board of
    Directors of the Management Company from the Date of Grant through the time
    of such Control Change Date. Additionally, in the event that the Company
    terminates the Participant's status as its representative on the Board of
    Directors of the Management Company other than for Cause before this SAR
    vests with respect to all 100,000 shares and before the Participant
    otherwise ceases to serve as the Company's representative, then, solely for
    vesting purposes, the Participant shall be given an additional 24 months
    credit for service as the Company's representative on the Board of Directors
    of the Management Company. Once this SAR has vested in accordance with this
    paragraph, it shall remain vested until payment of the SAR, the crediting of
    the SAR to the SAR Participant Account or the termination of the
    Participant's rights hereunder pursuant to paragraphs 3, 4, 5, 6, 11 or 12.
    Cessation of Service as Company's Representative. If prior to the date the
    SAR is paid pursuant to paragraphs 4, 5 or 6, or terminated pursuant to
    paragraphs 11 or 12, the Participant ceases to serve as the Company's
    representative on the Board of Directors of the Management Company other
    than termination by the Company for Cause, then, after taking into account
    any additional vesting described in paragraph 2 for involuntary termination
    of service without Cause, as applicable, (i) all unvested SARs shall
    immediately terminate and (ii) an amount equal to the excess of the Final
    Value over the Base Value multiplied by the number of shares of Common Stock
    represented by the vested portion of the outstanding SARs will be credited
    to the Participant's SAR Participant Account; provided, however, that if at
    the time of such cessation of service the Final Value does not exceed the
    Base Value, the Participant's vested SARs shall terminate immediately
    without any payment or credit therefor. The Participant's SAR Participant
    Account shall be paid on the earliest to occur of (i) the Initial Payment
    Date, (ii) when the Participant dies, becomes Disabled or has a Separation
    from Service or (iii) an EarthLink Change in Control occurs, provided the
    Participant's SAR Participant Account has not terminated previously pursuant
    to paragraphs 11 or 12. The Participant shall receive payment of
    Participant's SAR Participant Account in one lump sum payment.
    Notwithstanding the foregoing, if the Participant is entitled to payment of
    Participant's SAR Participant Account on a Separation of Service and the
    Participant is a Specified Employee, then the payment shall be made in a
    lump sum on the date that is six months after the date of Separation from
    Service. Payment on Initial Payment Date. Except as provided in
    paragraphs 3, 5, 6, 11 or 12, on the Initial Payment Date (as defined below)
    (i) all unvested SARs shall immediately terminate and (ii) the Participant
    shall receive payment as described in this paragraph of all vested SARs not
    previously paid. If the Participant is entitled to payment of the SARs on
    the Initial Payment Date, the Participant shall receive in one lump sum cash
    payment the amount by which the Final Value has increased over the Base
    Value multiplied by the number of shares of Common Stock represented by the
    vested portion of such outstanding SARs not previously paid. Notwithstanding
    any other provisions of this paragraph, if as of the Initial Payment Date
    the Final Value does not exceed the Base Value, the Participant's vested
    SARs shall terminate immediately without any payment thereunder. Payment on
    Death, Disability, Separation from Service. If prior to the date the SAR is
    paid pursuant to paragraphs 4 or 6, credited pursuant to paragraph 3 or
    terminated pursuant to paragraphs 11 or 12, the Participant dies, becomes
    Disabled, or has a Separation from Service, then, after taking into account
    any additional vesting described in paragraph 2 for involuntary termination
    of service without Cause, as applicable, (i) all unvested SARs shall
    immediately terminate and (ii) the Participant shall receive in one lump sum
    cash payment the amount by which the Final Value has increased over the Base
    Value multiplied by the number of shares of Common Stock represented by the
    vested portion of such outstanding SAR not previously paid. Notwithstanding
    any other provisions of this paragraph, if as of the Participant's death,
    becoming Disabled or Separation from Service, the Final Value does not
    exceed the Base Value, the Participant's vested SARs shall terminate
    immediately without any payment thereunder. Notwithstanding the above, if
    the Participant is entitled to payment of this SAR on a Separation from
    Service and the Participant is a Specified Employee, then the payment shall
    be made in a lump sum on the date that is six months after the date of the
    Separation from Service. EarthLink Change in Control. If prior to the date
    the SAR is paid pursuant to paragraphs 4 or 5, credited pursuant to
    paragraph 3 or terminated pursuant to paragraphs 11 or 12, an EarthLink
    Change in Control occurs, then, after taking into account any additional
    vesting described in paragraph 2 for an EarthLink Change in Control, as
    applicable, the Participant shall receive in one lump sum cash payment the
    amount by which the Final Value has increased over the Base Value multiplied
    by the number of shares of Common Stock represented by the portion of such
    outstanding SAR not previously paid. Notwithstanding any other provisions of
    this paragraph, if as of such time the Final Value does not exceed the Base
    Value, the Participant's SARs shall terminate immediately without any
    payment thereunder.
    Participant's Beneficiary
    . In the event of the Participant's death prior to receiving all payments
    due under this Agreement, payments will be made to the Participant's
    Beneficiary. The Participant shall have the right, at any time, to designate
    any person, persons or entity as his Beneficiary or Beneficiaries. A
    Beneficiary designation shall be made, and may be amended by the
    Participant, by filing a written designation with the Company on such form
    in accordance with such procedures that the Company shall establish from
    time to time. If the Participant fails to designate a Beneficiary as
    provided above, or if all designated Beneficiaries predecease the
    Participant or are no longer in existence at the time of the Participant's
    death, then the Participant's Beneficiary shall be deemed to be the
    Participant's estate.
 1. SAR Participant Account. The Company shall, as necessary, establish on its
    books a hypothetical bookkeeping account to record the SAR Participant
    Account (the "SAR Participant Account"). Amounts paid to the Participant in
    respect of any SAR Participant Account shall result in a corresponding
    reduction in the value of such SAR Participant Account. The SAR Participant
    Account shall be credited with interest for each year as of the end of the
    Company's fiscal year. However, no interest will be credited to any SAR
    Participant Account after it has been paid in full. Interest shall be
    credited based on the five-year Treasury Note rate (as reported in the Wall
    Street Journal) as of the end of the relevant fiscal year and shall be
    calculated based on the average balance in the SAR Participant Account over
    the period for which the interest is being credited. Any amount credited to
    a SAR Participant Account shall be utilized solely as a device for the
    measurement and determination of amounts to be paid to the Participant
    hereunder and shall represent a general unsecured liability of the Company
    and shall not constitute a trust fund or otherwise create any property
    interest in any Participant. The Company shall distribute to the Participant
    at least annually a statement showing the activity and credits to the
    Participant's SAR Participant Account, in such form as the Company deems
    desirable, setting forth the balance to the credit of such Participant as of
    the end of the most recent fiscal year of the Company.
    Nontransferability
    . This SAR is nontransferable except by will or by the laws of descent and
    distribution. No right or interest of the Participant in this SAR shall be
    liable for, or subject to, any lien, obligation or liability of the
    Participant.
    Positive Value
    . Anything herein to the contrary notwithstanding, no payment will be made
    pursuant to this SAR, in whole or in part, unless (i) with respect to
    payment of the SAR, the Final Value of the Common Stock on the date of
    payment exceeds the Base Value of the Common Stock and (ii) with respect to
    payment of the SAR Participant Account, the balance of the account on the
    date of payment exceeds zero.
    Termination of Service for Cause
    . Notwithstanding any other provision of this Agreement, all rights
    hereunder (including rights to the SAR or the SAR Participant Account ) will
    be immediately discontinued and forfeited, and the Company shall not have
    any further obligation hereunder to the Participant, if the Participant is
    removed from service for Cause as the Company's representative on the Board
    of Directors of the Management Company or as a member of the Board of
    Directors of the Company.
    Expiration of Rights
    . If the Participant terminates service as the Company's representative on
    the Board of Directors of the Management Company prior to vesting of the
    Participant's SARs, including any additional vesting described in
    paragraph 2 for involuntary termination of service without Cause, then all
    rights hereunder with respect to unvested SARs will be immediately
    discontinued and forfeited, and the Company shall not have any further
    obligation hereunder to the Participant. With respect to vested SARs, if at
    the time the Participant is entitled to payment of the SAR or credit to the
    SAR Participant Account the Final Value does not exceed the Base Value, all
    rights hereunder with respect to the SARs which are then payable or
    creditable will be immediately discontinued and forfeited, and the Company
    shall not have any further obligation hereunder to the Participant with
    respect to such vested SARs.
    Change in Capital Structure
    . The terms of this SAR shall be adjusted as the Company determines is
    equitably required in the event the Management Company effects one or more
    stock dividends, stock split-ups, subdivisions or consolidations of shares
    or other similar changes in capitalization.
    No Right to Continued Service
    . This SAR does not confer upon the Participant any right with respect to
    continued service as a member of the Board of Directors of the Management
    Company or as the Company's representative on such Board of Directors or as
    a member of the Board of Directors of the Company, nor shall it interfere in
    any way with any rights of the Company, the Management Company or their
    shareholders to terminate such service at any time.
    Binding Effect
    . Subject to the limitations stated above, this Agreement shall be binding
    upon and inure to the benefit of the legatees, distributees, transferees and
    personal representatives of the Participant and the successors of the
    Company.
    Governing Law
    . This Agreement shall be governed by the laws of the State of Delaware.
    Shareholder Rights
    . The Participant shall not have any rights as a shareholder with respect to
    any shares of Common Stock represented by the SAR.
    Unfunded Benefits
    . The Agreement is unfunded, and the Company shall not be required to
    segregate any assets that may at any time be payable under this Agreement.
    Any liability of the Company to the Participant hereunder shall be based
    solely upon any contractual obligations that may be created hereunder. No
    such obligation of the Company shall be deemed to be secured by any pledge
    of, or other encumbrance on, any assets or property of the Company.
    Tax Withholding
    . The Participant shall be responsible for satisfying any income or other
    withholding obligations attributable to the grant, ownership or payment of
    the SAR or the SAR Participant Account. In accordance with such procedures
    as the Company may establish, the Participant may be subject to withholding
    on any payments hereunder or otherwise in satisfaction of all or part of any
    such income or other withholding obligations.
    Compliance with Section 409A
    . This Agreement is intended to be comply with the requirements for
    "deferred compensation" within the meaning of Section 409A of the Code and
    shall be construed and interpreted in accordance with those provisions. Any
    provision of this Agreement which is inconsistent with Section 409A of the
    Code shall be void and without effect. The Company may at any time amend,
    suspend or terminate this Agreement; provided, however, that no such
    amendment, suspension or termination shall adversely affect the rights of
    the Participant unless such amendment, suspension or termination is
    necessary for the Agreement to be in compliance with Section 409A of the
    Code so as to assure the continued deferred taxation of amounts owed under
    this Agreement. In the event the Company suspends or terminates this
    Agreement, no amounts may be paid hereunder in connection with the
    suspension or termination that are not in compliance with Section 409A of
    the Code, with all amounts to be paid as otherwise set forth herein.
    Notwithstanding the preceding,
    the Company shall not be liable to Participant or any other person if the
    Internal Revenue Service or any court or other authority having jurisdiction
    over such matter determines for any reason that
    any payments under this Agreement are subject to taxes, penalties or
    interest as a result of failing to comply with Code Section 409A.
    Definitions
    .

    The following terms shall have the following definitions for purposes of
    this Agreement.

     a. "Affiliate" means any entity with whom a given person would be
        considered a single employer under Code Sections 414(b) or 414(c).
     b. "Base Value" means, for purposes of this Agreement, $1.71 per share of
        Common Stock.
     c. "Cause" means that the Participant (i) has committed fraud or
        misappropriated, stolen or embezzled funds or property from the Company,
        the Management Company or the Operating Company or any of their
        Affiliates or secured or attempted to secure personally any profit in
        connection with any transaction entered into on behalf of the Company,
        the Management Company or the Operating Company or any of their
        Affiliates, (ii) has been convicted of, or entered a plea of guilty or
        "nolo contendere" to, any criminal act or has committed any other act of
        willful misconduct which brings the Participant into disrepute or is
        likely to cause material harm to the Company's, the Management Company's
        or the Operating Company's (or any of their Affiliate) reputation,
        business, subscribers, financial condition or prospects, (iii) has
        violated or breached any material law or regulation to the material
        detriment of the Company, the Management Company, the Operating Company
        or any of their Affiliates, (iv) has committed any act of willful
        malfeasance or gross negligence in a matter of material importance to
        the Company, the Management Company, the Operating Company or any of
        their Affiliates or (v) has breached any fiduciary duty that the
        Participant owes to the Company, the Management Company, the Operating
        Company or any of their Affiliates.
     d. "Code" means the Internal Revenue Code of 1986, as amended.
     e. "Common Stock" means the Class A Common Stock, par value $.01 per share,
        of the Management Company.
     f. "Control Change Date" means the date on which a Management Company
        Change in Control, an EarthLink Change in Control or an Operating
        Company Change in Control, whichever is applicable, occurs.
     g. "Disabled" means the Participant is unable to engage in any substantial
        gainful activity by reason of any medically determinable physical or
        mental impairment which can be expected to result in death or can be
        expected to last for a continuous period of not less than 12 months or
        has been determined to be totally disabled by the Social Security
        Administration.
     h. "EarthLink Change in Control" means any of the following: (i) any one
        Person (other than an Excluded Person and its Affiliates), or more than
        one Person (other than an Excluded Person and its Affiliates) acting as
        a group, acquires ownership of stock of the Company that, together with
        stock held by such Person or group, constitutes more than 50 percent of
        the total fair market value or total voting power of the stock of the
        Company, provided, that if any one person or more than one person acting
        as a group is considered to own more than 50 percent of the total fair
        market value or voting power of the stock of the Company, the
        acquisition of additional stock by the same person or persons is not
        considered to cause an EarthLink Change in Control or (ii) any one
        Person (other than an Excluded Person and its Affiliates), or more than
        one Person (other than an Excluded Person and its Affiliates) acting as
        a group, acquires (or has acquired during the 12-month period ending on
        the date of the most recent acquisition by such Person or Persons)
        assets from the Company that have a total gross fair market value
        (determined without regard to any liabilities associated with such
        assets) of more than 50 percent of the total gross fair market value of
        all of the assets of the Company (determined without regard to any
        liabilities associated with such assets) immediately prior to such
        acquisition or acquisitions, other than assets transferred to: (a) a
        shareholder of the Company (immediately before the asset transfer) in
        exchange for or with respect to its stock, (b) an entity, 50 percent or
        more of the total value or voting power of which is owned directly or
        indirectly, by the Company immediately after the transfer, (c) a Person,
        or more than one Person acting as a group, that owns, directly or
        indirectly, 50 percent or more of the total value or voting power of all
        the outstanding stock of the Company immediately after the transfer or
        (d) an entity, at least 50 percent of the total value or voting power of
        which is owned, directly or indirectly, by a Person, or more than one
        Person acting as a group, that owns, directly or indirectly, 50 percent
        or more of the total value or voting power of all the outstanding stock
        of the Company immediately after the transfer or (iii) a majority of the
        members of the Company's Board of Directors is replaced during any
        12-month period by directors whose appointment or election is not
        endorsed by a majority of the members of the Company's Board of
        Directors prior to the date of the appointment or election. For purposes
        of this paragraph, Persons will not be considered to be acting as a
        group solely because they purchase or own stock of the same corporation
        at the same time, or as a result of the same public offering. However,
        Persons will be considered to be acting as a group if they are owners of
        a corporation that enters into a merger, consolidation, purchase or
        acquisition of stock, or similar business transaction with the Company.
        For purposes of determining whether an EarthLink Change in Control has
        occurred, (i) stock underlying a vested option is considered owned by
        the individual who holds the option (so long as the underlying stock
        would not be subject to a substantial risk of forfeiture on exercise)
        and (ii) the rules of Section 318(a) of the Code apply to determine
        stock ownership. If an EarthLink Change in Control occurs on account of
        a series of transactions, the EarthLink Change in Control is considered
        to occur on the date of the last of such transactions.
     i. "Exchange Act" means the Securities Exchange Act of 1934, as amended.
     j. "Excluded Person" means the Company, Sky Dayton and SK Telecom USA
        Holdings, Inc., a Delaware corporation.
     k. "Fair Market Value" of a share of Common Stock of the Management Company
        means, on any given date, the fair market value of a share of Common
        Stock as the Company in its discretion shall reasonably determine,
        consistent with historical practices and valuations of the Common Stock
        performed for other business purposes and taking into account any
        available fair market value determination prepared by an independent
        third-party appraiser that the Company has retained for such purpose;
        provided, however, that the Company shall determine Fair Market Value
        without regard to any restriction other than a restriction which, by its
        terms, will never lapse and, if the shares of Common Stock are traded on
        any national stock exchange or quotation system, the Fair Market Value
        of a share of Common Stock shall be the closing price of a share of
        Common Stock as reported on such stock exchange or quotation system on
        such date, or if the shares of Common Stock are not traded on such stock
        exchange or quotation system on such date, then on the next preceding
        day that the shares of Common Stock were traded on such stock exchange
        or quotation system, all as reported by such source as the Company shall
        select.
     l. "Final Value" means the Fair Market Value of one share of the Common
        Stock of the Management Company as of the date the SAR is paid or
        credited to a SAR Participant Account.
     m. "Initial Payment Date" means the initial date for payment of an SAR
        which for purposes of this Agreement will be March 24, 2011.
     n. "Management Company" means HELIO Inc., a Delaware corporation, or any
        successor thereto.
     o. "Management Company Change in Control" means any of the following: (i)
        any one Person (other than an Excluded Person and its Affiliates), or
        more than one Person (other than an Excluded Person and its Affiliates)
        acting as a group, acquires ownership of stock of the Management Company
        that, together with stock held by such Person or group, constitutes more
        than 50 percent of the total fair market value or total voting power of
        the stock of the Management Company, provided, that if any one person or
        more than one person acting as a group is considered to own more than 50
        percent of the total fair market value or voting power of the stock of
        the Management Company, the acquisition of additional stock by the same
        person or persons is not considered to cause a Management Company Change
        in Control or (ii) any one Person (other than an Excluded Person and its
        Affiliates), or more than one Person (other than an Excluded Person and
        its Affiliates) acting as a group, acquires (or has acquired during the
        12-month period ending on the date of the most recent acquisition by
        such Person or Persons) assets from the Management Company that have a
        total gross fair market value (determined without regard to any
        liabilities associated with such assets) of more than 50 percent of the
        total gross fair market value of all of the assets of the Management
        Company (determined without regard to any liabilities associated with
        such assets) immediately prior to such acquisition or acquisitions,
        other than assets transferred to: (a) a shareholder of the Management
        Company (immediately before the asset transfer) in exchange for or with
        respect to its stock, (b) an entity, 50 percent or more of the total
        value or voting power of which is owned directly or indirectly, by the
        Management Company immediately after the transfer, (c) a Person, or more
        than one Person acting as a group, that owns, directly or indirectly, 50
        percent or more of the total value or voting power of all the
        outstanding stock of the Management Company immediately after the
        transfer or (d) an entity, at least 50 percent of the total value or
        voting power of which is owned, directly or indirectly, by a Person, or
        more than one Person acting as a group, that owns, directly or
        indirectly, 50 percent or more of the total value or voting power of all
        the outstanding stock of the Management Company immediately after the
        transfer or (iii) a majority of the members of the Management Company's
        Board of Directors is replaced during any 12-month period by directors
        whose appointment or election is not endorsed by a majority of the
        members of the Management Company's Board of Directors prior to the date
        of the appointment or election. For purposes of this paragraph, Persons
        will not be considered to be acting as a group solely because they
        purchase or own stock of the same corporation at the same time, or as a
        result of the same public offering. However, Persons will be considered
        to be acting as a group if they are owners of a corporation that enters
        into a merger, consolidation, purchase or acquisition of stock, or
        similar business transaction with the Management Company. For purposes
        of determining whether a Management Company Change in Control has
        occurred, (i) stock underlying a vested option is considered owned by
        the individual who holds the option (so long as the underlying stock
        would not be subject to a substantial risk of forfeiture on exercise)
        and (ii) the rules of Section 318(a) of the Code apply to determine
        stock ownership. If a Management Company Change in Control occurs on
        account of a series of transactions, the Management Company Change in
        Control is considered to occur on the date of the last of such
        transactions.
     p. "Member" shall have the meaning set forth in the Operating Company
        Agreement.
     q. "Membership Units" shall have the meaning set forth in the Operating
        Company Agreement.
     r. "Operating Company" means HELIO LLC, a Delaware limited liability
        company, or any successor thereto.
     s. "Operating Company Agreement" means the Limited Liability Company
        Agreement of HELIO LLC by an among EarthLink, Inc., SK Telecom USA
        Holdings, Inc. and HELIO Inc. dated as of March 24, 2005, in its current
        form and as subsequently amended.
     t. "Operating Company Change in Control" means any of the following:
        (i) any one Person (other than an Excluded Person and its Affiliates),
        or more than one Person (other than an Excluded Person and its
        Affiliates) acting as a group, acquires ownership of Membership Units of
        the Operating Company that, together with Membership Units held by such
        Person or group, constitutes more than 50 percent of the total fair
        market value or total voting power of the Membership Units of the
        Operating Company, provided, that if any one person or more than one
        person acting as a group is considered to own more than 50 percent of
        the total fair market value or voting power of the Membership Units of
        the Operating Company, the acquisition of additional Membership Units by
        the same person or persons is not considered to cause a Operating
        Company Change in Control or (ii) any one Person (other than an Excluded
        Person and its Affiliates), or more than one Person (other than an
        Excluded Person and its Affiliates) acting as a group, acquires (or has
        acquired during the 12-month period ending on the date of the most
        recent acquisition by such Person or Persons) assets from the Operating
        Company that have a total gross fair market value (determined without
        regard to any liabilities associated with such assets) of more than 50
        percent of the total gross fair market value of all of the assets of the
        Operating Company (determined without regard to any liabilities
        associated with such assets) immediately prior to such acquisition or
        acquisitions, other than assets transferred to: (a) a Member of the
        Operating Company (immediately before the asset transfer) in exchange
        for or with respect to its Membership Units, (b) an entity, 50 percent
        or more of the total value or voting power of which is owned directly or
        indirectly, by the Operating Company immediately after the transfer, (c)
        a Person, or more than one Person acting as a group, that owns, directly
        or indirectly, 50 percent or more of the total value or voting power of
        all the outstanding Membership Units of the Operating Company
        immediately after the transfer or (d) an entity, at least 50 percent of
        the total value or voting power of which is owned, directly or
        indirectly, by a Person, or more than one Person acting as a group, that
        owns, directly or indirectly, 50 percent or more of the total value or
        voting power of all the outstanding Membership Units of the Operating
        Company immediately after the transfer. For purposes of this paragraph,
        Persons will not be considered to be acting as a group solely because
        they purchase or own stock of the same corporation, or membership
        interest in a partnership, at the same time, or as a result of the same
        public offering. However, Persons will be considered to be acting as a
        group if they are owners of a corporation, or members of a partnership,
        that enters into a merger, consolidation, purchase or acquisition of
        stock, or similar business transaction with the Operating Company. For
        purposes of determining whether a Operating Company Change in Control
        has occurred, (i) stock and Membership Units underlying a vested option
        is considered owned by the individual who holds the option (so long as
        the underlying stock or Membership Units would not be subject to a
        substantial risk of forfeiture on exercise) and (ii) the rules of
        Section 318(a) of the Code apply to determine Membership Units
        ownership. If an Operating Company Change in Control occurs on account
        of a series of transactions, the Operating Company Change in Control is
        considered to occur on the date of the last of such transactions.
     u. "Person" means any human being, firm, corporation, partnership, or other
        entity. "Person" also includes any human being, firm, corporation,
        partnership, or other entity as defined in Sections 13(d)(3) and
        14(d)(2) of the Exchange Act. The term "Person" does not include the
        Management Company, the Operating Company or any of their Affiliates,
        and the term Person does not include any employee-benefit plan
        maintained by the Management Company, the Operating Company or any of
        their Affiliates, or any person or entity organized, appointed, or
        established by the Management Company, the Operating Company or any of
        their Affiliates for or pursuant to the terms of any such
        employee-benefit plan.
     v. "SAR Participant Account" has the meaning given in paragraph 8.
     w. "Separation from Service" means the termination of the Participant's
        service with the Company and its Affiliates. The Participant will not be
        considered to have had a Separation from Service if (i) the Participant
        does not have a complete termination of service and employment with the
        Company and its Affiliates or (ii) the Company or any Affiliate
        anticipates a renewal of the Participant's service as the Company's
        representative on the Board of Directors of the Management Company, or
        the relationship of the Participant becoming an employee or other
        independent contractor with the Company or any Affiliate. This
        definition is intended to comply with the definition of "separation from
        service" within the meaning of Section 409A of the Code and shall be
        interpreted accordingly.
     x. "Specified Employee" means a service provider who is (i) an officer of
        the Company or an Affiliate having annual compensation greater than
        $135,000 (with certain adjustments for inflation after 2005), (ii) a
        five-percent owner of the Company or (iii) a one-percent owner of the
        Company having annual compensation greater than $150,000. For purposes
        of this paragraph, no more than 50 employees (or, if lesser, the greater
        of three or 10 percent of the employees) shall be treated as officers.
        Service providers who (i) normally work less than 17 1/2 hours per week,
        (ii) normally work not more than 6 months during any year, (iii) have
        not attained age 21 or (iv) are included in a unit of employees covered
        by an agreement which the Secretary of Labor finds to be a collective
        bargaining agreement between employee representatives and the Company or
        an Affiliate (except as otherwise provided in regulations issued under
        the Code) shall be excluded for purposes of determining the number of
        officers. For purposes of this paragraph, the term "five-percent owner"
        (or "one-percent owner") means any person who owns more than five
        percent (or one percent) of the outstanding stock of the Company or
        stock possessing more than five percent (or one percent) of the total
        combined voting power of all stock of the Company. For purposes of
        determining ownership, the attribution rules of Section 318 of the Code
        shall be applied by substituting "five percent" for "50 percent" in
        Section 318(a)(2) and the rules of Sections 414(b), 414(c) and 414(m) of
        the Code shall not apply. For purposes of this paragraph, the term
        "compensation" has the meaning given such term under Section 414(q)(4)
        of the Code. The determination of whether the Participant is a Specified
        Employee will be based on a December 31 identification date such that if
        the Participant satisfies the above definition of Specified Employee at
        any time during the 12-month period ending on December 31, he will be
        treated as a Specified Employee if he has a Separation from Service
        during the 12-month period beginning on the first day of the fourth
        month following the identification date. This definition is intended to
        comply with the "specified employee" rules of Section 409A(a)(2)(B)(i)
        of the Code and shall be interpreted accordingly.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

COMPANY:

EARTHLINK, INC.

 

By: /s/ Charles G. Betty

Title: Chief Executive Officer

 

 

 

PARTICIPANT:

 

/s/ Thomas E. Wheeler

Thomas E. Wheeler

